DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed on 5/18/2022 with respect to the rejection(s) of claim(s) 26-44, 46 under 103 Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-29,32,34-36,44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (Pub No.: 2005/0129044) in view of Cheesman et al. (Pat No.: 6,680,933).
Regarding claim 26, Katayama discloses an apparatus (see fig. 1, para. 0030; network switch device), comprising: at least one processor; and at least one memory including program code; 
wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: 
identify, for a packet associated with a class queue (read as transmit queue 4-1 enables to register packets for high priority class and low priority class in fig. 1 and para. 0032) of a link buffer (see fig. 1, buffer 1-1), a trigger template (read as assigned priority in para. 0034) configured to support application-based congestion control at the link buffer (Katayama see fig. 1 (buffer 1-1 and queue 4-1); para. 0009, 0032, 0034; …when the packet is received from the connected network (step S1), the priority determining circuit 2 determines the priority class assigned to the received packet 10 (step S2). This determination is executed by referring to the header information of the received packet 10. In para. 0009, As representative information of higher priority, for example, voice data or time-varying image data may be referred.). In other words, the higher priority refers to voice data or time-varying image data applications, and the identified packet with assigned priority class supports application-based congestion control (e.g., discard packet having lower/lowest priority class) at the buffer; and 
determine, based on the trigger template, whether to perform application-based congestion control (read as discard last registered packet of the lowest priority class in para. 0035) for the flow queue of the link buffer (Katayama see para. 0009, 0035, 0036; … In the step S3-1, if no empty area is left in the buffer 1-1 when the received packet 10 is to be registered, the operation is executed to discard the last registered packet of the lowest priority class of the packets registered in the transmit queue 4-1 and then add the received packet 10.). 
However, Katayama does not explicitly disclose a flow queue of a class queue.
Cheesman et al. from the same or similar fields of endeavor discloses a flow queue of a class queue (Cheesman et al. see column 2, lines 7-26; The switch further includes a plurality of queues having a first queue for flow-based queuing a first portion of the protocol data units routed by the switching fabric, and a group of queues for class-based queuing a second portion of the protocol data units routed by the switching fabric… Conveniently, the plurality of queues further includes another group of queues for flow-based with class-based sub-flow queuing a third portion of the protocol data units routed by the switching fabric). In other words, the group of queues (e.g., class queues) for class-based queuing a second portion of the protocol data units further includes another group of queues (e.g., flow queues) for flow-based with class-based sub-flow queuing a third portion of the protocol data units.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the class queue as disclosed by Katayama with the class queue (e.g., further includes queues for flow-based queuing) of Cheesman et al., and the result would be reasonably predicted.
Claim 44 is rejected similarly to claim 26.
Regarding claim 27, Katayama discloses the feature wherein the trigger template is associated with an application type or an application (Katayama see fig. 1; para. 0009; As representative information of higher priority, for example, voice data or time-varying image data may be referred).
Regarding claim 28, Katayama discloses the feature wherein the trigger template is identified from a set of trigger templates based on the packet (Katayama see fig. 1 (high and low priority classes); para. 0035; two priority classes, that is, a high priority and a low priority are specified).
Regarding claim 29, Katayama discloses the feature wherein the trigger template is identified from the set of trigger templates based on one or more header fields of the packet (Katayama see para. 0034; When the packet is received from the connected network (step S1), the priority determining circuit 2 determines the priority class assigned to the received packet 10 (step S2). This determination is executed by referring to the header information of the received packet 10.).
Regarding claim 32, Katayama discloses the feature wherein the trigger template is identified based on removal of the packet from the flow queue by a flow scheduler of the link buffer (Katayama see fig. 3, buffer controller 190; para. 0057; In this case, the buffer controller 190 performs the operation of discarding the packet with lower priority registered in the tail of the transmit queue and notifies the usage monitor 180 of the discard of the packet. This causes the usage monitor 180 to notify the data transfer circuit 150 of the occurrence of an empty area in the transmit buffer 142. In response, the data transfer circuit 150 transfers the packet to the transmit buffer 142.). Thus, transferred packet with the assigned/identified priority is based on the discarded packet by the buffered controller.
Regarding claim 34, Katayama discloses the feature wherein the trigger template includes a congestion control condition and a congestion control action to be performed based on a determination that the congestion control condition is satisfied  (Katayama see fig. 3, buffer controller 190; para. 0057; the buffer controller 190 performs the operation of discarding the packet with lower priority registered in the tail of the transmit queue and notifies the usage monitor 180 of the discard of the packet.). The assigned priority class includes lower priority and a discarding action when the determined assigned priority class is low.
Regarding claim 35, Katayama discloses the feature wherein the congestion control action is based on at least one of information from the packet or state information from the flow queue (Katayama see fig. 3, buffer controller 190; para. 0057; the buffer controller 190 performs the operation of discarding the packet with lower priority registered in the tail of the transmit queue and notifies the usage monitor 180 of the discard of the packet.). The congestion control action is based on the lower priority information from the packet.
Regarding claim 36, Katayama discloses the feature wherein the congestion control action includes one or more of dropping the packet, initiating in-band congestion control signaling, initiating out-of-band congestion control signaling, or modifying one or more state indicators of one or more flow queues (Katayama see fig. 3, buffer controller 190; para. 0057; the buffer controller 190 performs the operation of discarding the packet with lower priority registered in the tail of the transmit queue and notifies the usage monitor 180 of the discard of the packet.). The congestion control action is based on the lower priority information from the packet.

Claim(s) 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (Pub No.: 2005/0129044) in view of Cheesman et al. (Pat No.: 6,680,933) as applied to claim 28 above, and further in view of Yung et al. (Pat No.: 7,664,048).
Regarding claim 30, Katayama in view of Cheesman et al. does not explicitly disclose the feature wherein the set of trigger templates includes a default trigger template to be applied for packets that do not match any other trigger template in the set of trigger templates.
Yung et al. from the same or similar fields of endeavor discloses the feature wherein the set of trigger templates includes a default trigger template to be applied for packets that do not match any other trigger template in the set of trigger templates (Yung et al. see fig. 4, column 9, lines 1-5; As FIG. 4 shows, if the data flow does not match an existing traffic class (115), packet processor 82 or traffic classification engine 86 flags the packet for traffic discovery (116). In one embodiment, a data flow that does not match an existing traffic class is classified in the default traffic class.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Katayama in view of Cheesman et al. and to implement with the feature as taught by Yung et al. to include a default traffic class if data flow does not match existing traffic class.
The motivation would be to reduce network processing time.
Regarding claim 31, Yung et al. discloses the feature wherein the trigger template is identified based on storage of the packet in the flow queue in conjunction with arrival of the packet to the link buffer (Yung et al. see fig. 4 steps 108, 110, column 8, lines 48-50; column 9, lines 1-5; If the packet is part of an existing flow, the packet processor 82 associates the packet with the corresponding flow object and updates flow object attributes as required (110)… As FIG. 4 shows, if the data flow does not match an existing traffic class (115), packet processor 82 or traffic classification engine 86 flags the packet for traffic discovery (116). In one embodiment, a data flow that does not match an existing traffic class is classified in the default traffic class.). The default traffic class is identified based on existing flow and the received data packet.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Katayama in view of Cheesman et al. and to implement with the feature as taught by Yung et al. to identified default traffic class based on existing flow in the queue and received data packet.
The motivation would be to provide transmission efficiency.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (Pub No.: 2005/0129044) in view of Cheesman et al. (Pat No.: 6,680,933) as applied to claim 26 above, and further in view of Ma et al. (Pat No.: 7,583,677).
Regarding claim 33, Katayama in view of Cheesman et al. does not explicitly disclose the feature wherein the trigger template is identified by a packet handler of the class queue.
Ma et al. from the same or similar fields of endeavor discloses the feature wherein the trigger template is identified by a packet handler of the class queue (Ma et al. see fig. 2, Initial Load Balancer 32; column 7, lines 48-60; initial load balancer 32 regards these network packets as network packets belonging to a new flow. Accordingly, initial load balancer 32 assigns these and subsequent network packets to an appropriate path queue).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Katayama in view of Cheesman et al. and to implement with the feature as taught by Ma et al. to assign network packets to appropriate path queue based on the initial load balancer.
The motivation would be to improve network stability.

Claim(s) 37-39, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (Pub No.: 2005/0129044) in view of Cheesman et al. (Pat No.: 6,680,933) as applied to claim 34 above, and further in view of Sarca (Pub No.: 2013/0343398).
Regarding claim 37, Katayama in view of Cheesman et al. does not explicitly disclose the feature wherein, to determine whether to perform application-based congestion control for the flow queue of the link buffer, the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: perform an evaluation of the congestion control condition of the trigger template; and determine, based on the evaluation of the congestion control condition of the trigger template, whether to initiate the congestion control action of the trigger template.
Sarca from the same or similar fields of endeavor discloses the feature wherein, to determine whether to perform application-based congestion control for the flow queue of the link buffer, the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: perform an evaluation of the congestion control condition of the trigger template; and determine, based on the evaluation of the congestion control condition of the trigger template, whether to initiate the congestion control action of the trigger template (Sarca see abstract; para. 0006; That count is compared with a selected discard threshold associated with the service priority assigned to the packet delivered to the queuing point, and that packet is selectively discarded if the count reaches the selected discard threshold.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Katayama in view of Cheesman et al. and to implement with the feature as taught by Sarca to compare the count with a selected discard threshold and selectively discard the packet if the count reaches the discard threshold.
The motivation would be to improve network reliability.
Regarding claim 38, Sarca discloses the feature wherein the congestion control condition is evaluated based on information from the packet (Sarca see abstract; para. 0006; That count is compared with a selected discard threshold associated with the service priority assigned to the packet delivered to the queuing point, and that packet is selectively discarded if the count reaches the selected discard threshold.). The service priority is the information from the packet.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Katayama in view of Cheesman et al. and to implement with the feature as taught by Sarca wherein the service priority is from the packet.
The motivation would be to improve network reliability.
Regarding claim 39, Sarca discloses the feature wherein the congestion control condition is evaluated based on state information received from the flow queue (Sarca see abstract; para. 0006; That count is compared with a selected discard threshold associated with the service priority assigned to the packet delivered to the queuing point, and that packet is selectively discarded if the count reaches the selected discard threshold.). The count of the total number of packet stored in a queue.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Katayama in view of Cheesman et al. and to implement with the feature as taught by Sarca to receive count of the total number of packet in a queue.
The motivation would be to improve network reliability.
Regarding claim 42, Sarca discloses the feature wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: initiate, based on a determination to perform application-based congestion control for the flow queue, a congestion control action configured to provide congestion control for the flow queue (Sarca see abstract; para. 0006; That count is compared with a selected discard threshold associated with the service priority assigned to the packet delivered to the queuing point, and that packet is selectively discarded if the count reaches the selected discard threshold.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Katayama in view of Cheesman et al. and to implement with the feature as taught by Sarca to initiate a congestion control action to discard packet if count reaches the discard threshold.
The motivation would be to improve network reliability.

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (Pub No.: 2005/0129044) in view of Cheesman et al. (Pat No.: 6,680,933) as applied to claim 34 above, and further in view of Haalen et al. (Pub No.: 2007/0223372).
Regarding claim 46, Katayama in view of Cheesman et al. does not explicitly disclose the feature wherein the trigger template includes a congestion control condition and an indication of a type of congestion control signaling to be performed based on a determination that the congestion control condition is satisfied.
Haalen et al. from the same or similar fields of endeavor discloses the feature wherein the trigger template includes a congestion control condition and an indication of a type of congestion control signaling to be performed based on a determination that the congestion control condition is satisfied (Haalen et al. see para. 0077; dropping of packets by components of any of nodes 104 (or switches 504) may be performed in response to various other packet drop conditions (i.e., conditions causing one or more packets to be dropped). In one embodiment, at least a portion of the components of nodes 104 (or switches 504) may be configured with associated queue thresholds such that one or more packets are dropped in response to a determination that a queue threshold is satisfied.). Thus, the packet drop conditions along with queue thresholds are being used to trigger congestion control.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Katayama in view of Cheesman et al. and to implement with the feature as taught by Haalen et al. to perform congestion control based on packet drop conditions with queuing thresholds.
The motivation would be to reduce transmission errors.



Allowable Subject Matter
Claims 40, 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 43 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Srivastava et al. (Pub No.: 2021/0021545) discloses a packet switch includes an ingress port; queue admission control circuitry connected to the ingress port; one or more egress queues configured to manage packet buffers; and an egress port connected to the packet buffers, wherein the packet buffers are managed such that already queued lower priority packets are discarded from the packet buffers when it is required to drop higher priority packets that should otherwise be accepted in the packet buffers. The queue admission control circuitry can be configured to determine if a packet should be dropped or not, and the queue admission control circuitry communicates to buffer reallocation circuitry that is configured to discard one or more lower priority packets to support enqueuing the higher priority packet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464